185 F.2d 425
FARISHv.FARISH.
No. 10603.
United States Court of Appeals District of Columbia Circuit.
Argued October 2, 1950.
Decided October 9, 1950.

Albert C. Borghi, Washington, D. C., with whom Mrs. Mabel Benson Sakis, Washington, D. C., was on the brief, for appellant.
Mr. Morris Abrams, Washington, D. C., for appellee.
Before CLARK, PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a divorce case. The question is whether a five-year separation of husband and wife was "voluntary" within the meaning of the District of Columbia statute.1 The answer depends upon whether conversations which the wife says she had with the husband did in fact occur and, if so, whether they constituted substantial efforts on her part, made in good faith, to effect a reconciliation. These are questions of fact. The trial court's findings cannot be disturbed on appeal unless they are clearly erroneous. We find no clear error.


2
Affirmed.


3
Judge CLARK is of opinion that the judgment should be reversed and therefore dissents from this opinion.



Notes:


1
 31 Stat. 1345 (1901), 49 Stat. 539 (1935), D.C.Code, § 16-403 (1940)